UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-2065



THEODORE JUSTICE,

                                              Plaintiff - Appellant,

          versus


ART POPE, in his individual and official
capacity; JACK S. HOLMES, in his individual
and official capacity; NANCY WELLS, in her
individual and official capacity; CARON CROSS,
in her individual and official capacity; DAWN
STEADMAN, in her individual and official
capacity; KRISTEN MCRAY, in her individual and
official capacity; BUCK LATTIMORE, in his
individual   and  official   capacity;   TRACY
WEAVER, in her individual and official
capacity, and others sued in their individual
and official capacities,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:07-cv-00251-FL)


Submitted:   January 24, 2008           Decided:     February 12, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Theodore       Justice     appeals    the   district     court’s       order

accepting the recommendation of the magistrate judge and dismissing

his   42    U.S.C.     §    1983     (2000)      complaint        under     28    U.S.C.

§   1915(e)(2)(B).         We   have    reviewed     the    record        and    find    no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.         Justice     v.    Pope,     No.    5:07-cv-00251-FL

(E.D.N.C. July 2, 2007).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the      court    and     argument    would    not        aid    the

decisional process.



                                                                                 AFFIRMED




                                        - 3 -